Name: Commission Implementing Regulation (EU) NoÃ 1070/2012 of 14Ã November 2012 amending Regulation (EC) NoÃ 2535/2001 as regards non-quota preferential imports of milk and milk products and the quota for imports of dairy products originating in the Republic of Moldova
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  Europe;  processed agricultural produce
 Date Published: nan

 15.11.2012 EN Official Journal of the European Union L 318/7 COMMISSION IMPLEMENTING REGULATION (EU) No 1070/2012 of 14 November 2012 amending Regulation (EC) No 2535/2001 as regards non-quota preferential imports of milk and milk products and the quota for imports of dairy products originating in the Republic of Moldova THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148(c), in conjunction with Article 4 thereof, Whereas: (1) Chapter I of Title 2 of Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (2) applies to the import quota No 09.4210 provided for in Council Regulation (EC) No 55/2008 (3) and allocated to the Republic Moldova until 2012. Regulation (EU) No 581/2011 of the European Parliament and of the Council (4) extended the application of Regulation (EC) No 55/2008 until the end of 2015. It is therefore appropriate that Regulation (EC) No 2535/2001 takes into account the extension of the duration of the quota No 09.4210. (2) Chapter II of Title 2 of Regulation (EC) No 2535/2001 provides for rules concerning preferential non-quota imports under specific agreements and acts. It is appropriate, for the sake of proper administration of the imports, that those rules apply also to all other preferential non-quota imports which are covered by Article 2 of that Regulation. In addition, it is appropriate, for the sake of clarity and transparency, that those rules include the obligation to specify the preferential import duty in box 24 of licence applications and licences. (3) Regulation (EC) No 2535/2001 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2535/2001 is amended as follows: (1) Chapter II of Title 2 is replaced by the following: "CHAPTER II Non-quota imports on the basis of an import licence alone Article 20 1. This Chapter shall apply to: (a) preferential imports, not subject to quotas, as referred to in: (i) Annex I to Protocol 1 to Decision No 1/98 of the EC-Turkey Association Council, (ii) Annex IV to the Agreement with South Africa, (iii) Annex 2 to the Agreement between the European Community and Switzerland on trade in agricultural products; (b) any other preferential imports, not subject to quotas, of the products referred to in point J of Part I of Annex II to Regulation (EC) No 376/2008. 2. For the imports referred to in point (a) of paragraph 1, the products concerned and the rates of duty applicable are listed in Annex II to this Regulation. Article 21 1. Licence applications and licences shall show: (a) in box 8, the country of origin; (b) in box 20, one of the entries listed in Annex XVI. 2. Licences shall show in box 24 the applicable reduced rate of duty. 3. Licences shall carry an obligation to import from the country indicated in box 8. Article 22 The reduced rate of duty shall be applied only on presentation of the import licence and on acceptance of the declaration of release for free circulation accompanied by the proof of origin." (2) In Annex I, Part J is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 341, 22.12.2001, p. 29. (3) OJ L 20, 24.1.2008, p. 1. (4) OJ L 165, 24.6.2011, p.5. ANNEX §I.J TARIFF QUOTA UNDER ANNEX I TO REGULATION (EC) No 55/2008 Quota number CN code Description (1) Country of origin Import year Annual quota from 1 January to 31 December (in tonnes) (in product weight) Import duty (EUR/100 kg net weight) Annual Six-monthly 09.4210 0401 to 0406 The Republic of Moldova 0 Dairy products From 1 July to 31 December 2008 1 000 2009 1 000 500 2010 to 2015 1 500 750 (1) Irrespective of the rules for the interpretation of the Combined Nomenclature, the wording of the product description must be considered to have merely indicative value, since the applicability of the preferential arrangements is determined in the context of this Annex by the scope of the CN code. Where ex CN codes are indicated, the applicability of the preferential scheme is determined on the basis of the CN code and the corresponding description taken jointly. §